Case 1:19-cv-00610-TWP-DML Document 79 Filed 03/26/21 Page 1 of 10 PageID #: 825




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

  DE'ADRIAN C. BOYKINS,                                   )
                                                          )
                              Plaintiff,                  )
                                                          )
                            v.                            )   Case No. 1:19-cv-00610-TWP-DML
                                                          )
  JASON GRIFFITH, MICHELLE LAFLOWER,                      )
  PAUL TALBOT, JASON ERNEST, and                          )
  MATTHEW SARTEN,                                         )
                                                          )
                              Defendants.                 )

      ORDER GRANTING MEDICAL DEFENDANTS' MOTION FOR SUMMARY
   JUDGMENT, DENYING STATE DEFENDANTS' AND PLAINTIFF'S MOTIONS FOR
       SUMMARY JUDGMENT, AND DIRECTING FURTHER PROCEEDINGS

         This matter is before the Court on the parties' cross-motions for summary judgment.

  Plaintiff De'Adrian Boykins ("Mr. Boykins") initiated this civil rights action pursuant to 42 U.S.C.

  § 1983, alleging the Defendants violated his Eighth Amendment rights by showing deliberate

  indifference to his serious medical needs. For the reasons explained in this Order, Mr. Boykins'

  Motion for Summary Judgment, (Dkt. 63), is denied, the Motion for Summary Judgment filed by

  Matthew Sarten ("Sergeant Sarten"), Jason Ernest ("Lieutenant Ernest"), and Jason Griffith

  ("Sergeant Griffith") (collectively, the "State Defendants"), (Dkt. 64), is denied, and the Motion

  for Summary Judgment filed by Paul Talbot, M.D. ("Dr. Talbot") and Health Services

  Administrator, Michelle LaFlower ("HSA LaFlower"), (collectively, the "Medical Defendants"),

  (Dkt. 69), is granted.

                            I. SUMMARY JUDGMENT STANDARD

         A motion for summary judgment asks the court to find that a trial is unnecessary because

  there is no genuine dispute as to any material fact and, instead, the movant is entitled to judgment

  as a matter of law. See Federal Rule of Civil Procedure 56(a). On summary judgment, a party

  must show the court what evidence it has that would convince a trier of fact to accept its version
Case 1:19-cv-00610-TWP-DML Document 79 Filed 03/26/21 Page 2 of 10 PageID #: 826




  of the events. Gekas v. Vasilades, 814 F.3d 890, 896 (7th Cir. 2016). The moving party is entitled

  to summary judgment if no reasonable fact-finder could return a verdict for the non-moving party.

  Nelson v. Miller, 570 F.3d 868, 875 (7th Cir. 2009). To survive a motion for summary judgment,

  the non-moving party must set forth specific, admissible evidence showing that there is a material

  issue for trial. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

         The court views the record in the light most favorable to the non-moving party and draws

  all reasonable inferences in that party's favor. Valenti v. Lawson, 889 F.3d 427, 429 (7th Cir.

  2018). It cannot weigh evidence or make credibility determinations on summary judgment

  because those tasks are left to the fact-finder. Miller v. Gonzalez, 761 F.3d 822, 827 (7th Cir.

  2014). The court need only consider the cited materials, Fed. R. Civ. P. 56(c)(3), and need not

  "scour every inch of the record" for evidence that is potentially relevant to the summary judgment

  motion before them. Grant v. Tr. of Ind. Univ., 870 F.3d 562, 573-74 (7th Cir. 2017).

         The existence of cross-motions for summary judgment does not imply that there are no

  genuine issues of material fact. R.J. Corman Derailment Servs., LLC v. Int’l Union of Operating

  Engineers, Local Union 150, AFL-CIO, 335 F.3d 643, 647 (7th Cir. 2003). The court will consider

  each party's motion individually to determine whether that party has satisfied the summary

  judgment standard. Blow v. Bijora, Inc., 855 F.3d 793, 797 (7th Cir. 2017) (citing Celotex, 477

  U.S. at 324).

                                 II. FACTUAL BACKGROUND

         The following statement of facts has been evaluated pursuant to the standards set forth

  above. The facts are considered undisputed except to the extent that disputes are noted.

         Mr. Boykins is a Type 1, insulin-dependent diabetic whose lack of glucose control places

  him in the category of "brittle diabetes." (Dkt. 64-1 at 53; Dkt. 71-1 at 10.) Brittle diabetes most

  often occurs in active young men, in part, due to the "dawn phenomenon," which is an abnormal
                                                   2
Case 1:19-cv-00610-TWP-DML Document 79 Filed 03/26/21 Page 3 of 10 PageID #: 827




  early-morning increase in blood sugar caused by the body releasing hormones, such as cortisol,

  glucagon, and epinephrine, that impair the action of insulin. (Dkt. 71-1 at 10.)

         On November 21, 2018, Mr. Boykins was suspected to be under the influence of an

  unknown substance and was transported via wheelchair to the medical unit for observation.

  (Dkt. 64-1 at 73.) While there, Mr. Boykins was "laughing and slurring words" and told medical

  staff that he had "smoked s[om]ething." Id. A conduct report followed the incident, and as a

  result, Mr. Boykins was transferred from a general population unit to a restricted housing unit

  ("RHU"). (Dkt. 64-2 at 12-13.) At the time of Mr. Boykins' transfer to the RHU, his treatment

  plan involved the administration of insulin three times a day. (Dkt. 64-1 at 74.) Mr. Boykins was

  dependent on custody staff or medical staff to either bring his insulin to the RHU or transport him

  to the medical unit to receive insulin there. (Dkt. 64-2 at 28.)

         Throughout Mr. Boykins' placement in the RHU, nurses from the medical unit visited the

  RHU twice a day, providing Mr. Boykins insulin in the morning before breakfast and in the

  evening before dinner. (Dkt 64-2 at 15.) However, Mr. Boykins did not routinely receive a midday

  insulin shot for the period of time he was housed in the RHU. (Dkt. 64-2 at 15.) As a result of the

  lack of insulin, Mr. Boykins suffered from severe headaches, nausea and vomiting, loss of appetite,

  dehydration, constant urination, leg cramps, fatigue, and shortness of breath. Id. at 35.

         During Mr. Boykins' time in RHU, each the State Defendants served as officers in the RHU

  and had interactions with Mr. Boykins with regard to his blood sugar and medical treatment. Mr.

  Boykins complained to the State Defendants that he was not receiving his midday insulin shot, and

  he was advised by the State Defendants that the medical staff was responsible for visiting the RHU

  to provide the midday insulin treatments. (Dkt. 64-2 at 33-34, 47.) Specifically, on December 7,

  2018, Mr. Boykins told Sergeant Sarten that he "really needed insulin because … the symptoms

  he was having were getting worse". (Dkt. 63 at 8.) He also informed Sergeant Griffith and
                                                    3
Case 1:19-cv-00610-TWP-DML Document 79 Filed 03/26/21 Page 4 of 10 PageID #: 828




  Lieutenant Ernest that he was not receiving his insulin and was suffering symptoms. They

  responded that it was "medical[']s job to come to the cell house". Id at 8-10. When Mr. Boykins

  complained to HSA LaFlower, she informed him that "custody staff" was responsible for

  transporting him to the medical unit for his midday insulin and that she would "reach out to

  custody." (See Dkt. 63-1 at 4; Dkt. 71-3 at 2.)

         At all times relevant to this matter, Dr. Talbot was the physician treating Mr. Boykins'

  diabetes. While in RHU, certain changes to Mr. Boykins' diabetes treatment occurred, including

  an increase in the number of units of insulin to be administered in the morning, multiple one-time

  orders of additional insulin to address elevated blood sugar numbers, and a modification reducing

  the number of insulin administrations from three times daily to two times daily. (Dkt. 64-1 at 5,

  12, 25, 27, 34, 41, 47, 57; Dkt. 64-2 at 25; Dkt. 71-1 at 2-11.) Dr. Talbot's adjustments to Mr.

  Boykins' insulin were "aimed at reducing the[] swings" in his blood sugar level that are typified

  by brittle diabetes. (Dkt. 71-1 at 10.)

                                            III. DISCUSSION

         At all times relevant to Mr. Boykins' claim, he was a convicted offender. Accordingly, his

  treatment and the conditions of his confinement are evaluated under standards established by the

  Eighth Amendment's proscription against the imposition of cruel and unusual punishment. See

  Helling v. McKinney, 509 U.S. 25, 31 (1993) ("It is undisputed that the treatment a prisoner

  receives in prison and the conditions under which he is confined are subject to scrutiny under the

  Eighth Amendment."). Pursuant to the Eighth Amendment, prison officials have a duty to ensure

  that inmates receive adequate medical care. Farmer v. Brennan, 511 U.S. 825, 835 (1994). To

  prevail on an Eighth Amendment deliberate indifference medical claim, a plaintiff must

  demonstrate two elements: (1) he suffered from an objectively serious medical condition; and

  (2) the defendant knew about the plaintiff's condition and the substantial risk of harm it posed, but
                                                    4
Case 1:19-cv-00610-TWP-DML Document 79 Filed 03/26/21 Page 5 of 10 PageID #: 829




  disregarded that risk. Id. at 837; Pittman ex rel. Hamilton v. County of Madison, Ill., 746 F.3d

  766, 775 (7th Cir. 2014). Deliberate indifference in this context is "something akin to

  recklessness." Arnett v. Webster, 658 F.3d 742, 751 (7th Cir. 2011).

          Mr. Boykins has moved for summary judgment on all of his claims. (Dkt. 63.) The State

  Defendants and Medical Defendants have also separately filed motions for summary judgment on

  Mr. Boykins' deliberate indifference claims, (Dkt. 64, Dkt. 69, respectively). The Court will

  address each of these motions in turn, discussing Defendants claims together where appropriate.

          A.      Medical Defendants' Motion for Summary Judgment

          The Medical Defendants have moved for summary judgment, arguing the undisputed

  evidence shows that they did not demonstrate deliberate indifference to Mr. Boykins' serious

  medical needs. Specifically, the Medical Defendants argue that because Mr. Boykins

  impermissibly relies on a theory of respondeat superior in the claims alleged against them, they

  are entitled to summary judgment. (See Dkt. 70 at 19-20.) The Court agrees.

          For a medical practitioner, deliberate indifference can be shown by a "treatment decision

  that is 'so far afield of accepted professional standards' that a jury could find it was not the product

  of medical judgment." Cesal v. Moats, 851 F.3d 714, 724 (7th Cir. 2017) (quoting Duckworth v.

  Ahmad, 532 F.3d 675, 679 (7th Cir. 2008)). The Seventh Circuit has explained that "[a] medical

  professional is entitled to deference in treatment decisions unless no minimally competent

  professional would have [recommended the same] under those circumstances." Pyles v. Fahim,

  771 F.3d 403, 409 (7th Cir. 2014). However, a plaintiff may be able to "establish a departure from

  minimally competent medical judgment where a prison official persists in a course of treatment

  known to be ineffective." Petties v. Carter, 836 F.3d 722, 729–30 (7th Cir. 2016). And "[i]f a

  prison doctor chooses an easier and less efficacious treatment without exercising professional



                                                     5
Case 1:19-cv-00610-TWP-DML Document 79 Filed 03/26/21 Page 6 of 10 PageID #: 830




  judgment, such a decision can also constitute deliberate indifference." Id. (internal citations and

  quotations omitted).

         Here, Mr. Boykins does not allege that Dr. Talbot and HSA LaFlower are not minimally

  competent professionals. Rather, he bases his argument on a theory of vicarious liability.

  Specifically, Mr. Boykins attempts to confer respondent superior liability on Dr. Tablot and HSA

  LaFlower for failing to act in a supervisory role to ensure that the insulin schedule ordered by Dr.

  Talbot was carried out by other prison personnel, specifically the nurse practitioners who

  administer the injections. (See Dkt. 63 at 2-3; Dkt. 76 at 5-8.) But Mr. Boykins may not recover

  damages under Section 1983 on a theory of vicarious liability. See Horshaw v. Casper, 910 F.3d

  1027, 1029 (7th Cir. 2018) ("Liability under § 1983 is direct rather than vicarious; supervisors are

  responsible for their own acts but not for those of subordinates, or for failing to ensure that

  subordinates carry out their tasks correctly."); see also Harris v. Ghosh, 2012 WL 3903894 (N. D.

  Ill. Sep. 7, 2012) (holding that physicians were not liable for failing to supervise the technicians

  who irregularly delivered the plaintiff's insulin because "agency principles of respondeat superior

  and vicarious liability do not apply to 1983 claims.") (citing Kinslow v. Pullara, 538 F.3d 687, 692

  (7th Cir. 2008); Monell v. N.Y. City Dep't Soc. Servs. 436 U.S. 658, 691 (1978)).

         To the extent that Mr. Boykins attempts to argue in his reply brief that Dr. Talbot violated

  acceptable standards of care by adjusting Mr. Boykins' insulin regimen for a "non-medical reason,"

  (Dkt. 76 at 4-5), his assertions are unsupported by citations to admissible evidence or pertinent

  authority and therefore waived. See Crespo v. Colvin, 824 F.3d 667, 674 (7th Cir. 2016)

  ("[P]erfunctory and undeveloped arguments, and arguments that are unsupported by pertinent

  authority, are waived[.]"); see also Griffin v. Bell, 694 F.3d 817, 822 (7th Cir. 2012) ("[A]rguments

  raised for the first time in a reply brief are deemed waived."). Even if this argument were not

  waived, Mr. Boykins has presented no evidence to dispute Dr. Talbot's sworn testimony that the
                                                   6
Case 1:19-cv-00610-TWP-DML Document 79 Filed 03/26/21 Page 7 of 10 PageID #: 831




  "insulin adjustments were aimed at reducing the[] swings" of his blood sugar level caused by Mr.

  Boykins' brittle diabetes and related "dawn phenomenon". (Dkt. 71-1 at 10.) Rather, Mr. Boykins'

  own deposition testimony supports Dr. Talbot's position. (See Dkt. 64-2 at 17 (describing his

  request that Dr. Talbot "adjust [his] insulin" because the midday insulin shot was not being

  administered consistently).)

         For all of the above reasons, the Medical Defendants are entitled to judgment as a matter of

  law. Accordingly, their Motion for Summary Judgment, (Dkt. 69), is granted.

         B.      State Defendants' Motion for Summary Judgment

         Next, the State Defendants, who are all non-medical prison staff, argue that they are entitled

  to summary judgment because they reasonably deferred to the judgment of the prison's medical

  personnel. (See Dkt. 65 at 7-8.) The Court disagrees.

         As stated above, prison officials violate the Eighth Amendment if they are "deliberately

  indifferent to prisoners' serious medical needs." Arnett 658 F.3d at 750. "Generally, non-medical

  staff must comply with medical directives[.]" Leiser v. Kloth, 9333 F.3d 696, 705 (7th Cir. 2019).

  It is not unreasonable for non-medical prison staff to assume that a treating physician will order

  what it medically necessary for an inmate. Id.; see also Arnett, 658 F.3d at 755 (recognizing non-

  medical prison staff "will generally be justified in believing that the prisoner is in capable hands"

  when relying on expertise of medical personnel); Berry v. Peterman, 604 F.3d 435, 440 (7th Cir.

  2010) ("As a practical matter, it would be unwise to require more of a nonmedical staff member"

  than reliance on prison medical staff, as "the law encourages non-medical security and

  administrative personnel at jails and prisons to defer to the professional medical judgments").

  Non-medical are "entitled to defer to the judgment of jail health professionals so long as [they] do

  not ignore [the inmate]." Berry, 604 F.3d at 440. Nevertheless, a non-medical official may be

  liable for knowingly disregarding an excessive risk to an inmate's safety, such as through the denial
                                                   7
Case 1:19-cv-00610-TWP-DML Document 79 Filed 03/26/21 Page 8 of 10 PageID #: 832




  of, delay of access to, or interference with the inmate's medical treatment. See Giles v. Godniez,

  914 F.3d 1040, 1050-51 (7th Cir. 2019) (discussing whether "non-medical defendants knew of and

  disregarded an excessive risk to [the plaintiff's] health and safety"); see also Burks v. Raemisch,

  555 F.3d 591, 595 (7th Cir. 2009) (explaining that deliberate indifference would exist where non-

  medical staff "prevent[ed] the medical unit from delivering needed care").

         Mr. Boykins asserts, and the State Defendants do not dispute, that he complained to each

  of them that he was not getting his midday dose of insulin, he was suffering symptoms, and he

  needed transport or someone to come to the cell house to treat him. Despite the State Defendants'

  knowledge of Mr. Boykins' medical plight, Mr. Boykins went several days in segregation without

  being transported so that his insulin could be properly adjusted. Thus, he argues, the State

  Defendants knowingly disregarded an excessive risk to his health and safety.

         Here, issues of material fact exist that preclude summary judgment on Mr. Boykins' claims

  against the State Defendants. Specifically, triable issues of fact remain as to whether the State

  Defendants knowingly disregarded an excessive risk to Mr. Boykins' safety by preventing the

  medical unit from administering Mr. Boykins' midday dose of insulin. In their brief, the State

  Defendants concede that they "did not provide transport for midday [i]nsulin injections" but they

  maintain that they had "no obligation or responsibility to do so since midday injections should

  have been provided by health care staff." (Dkt. 65 at 5.) However, this naked assertion, absent

  citation to admissible evidence, does not establish that the State Defendants were not instructed to

  transport Mr. Boykins to the medical unit for midday injections. Similarly, the grievance response

  provided by Mr. Boykins establishes only that HSA LaFlower informed Mr. Boykins that "custody

  staff" was responsible for transporting him to the medical unit for his midday insulin and that she

  would "reach out to custody." (See Dkt. 63-1 at 4.) It does not establish whether the State



                                                   8
Case 1:19-cv-00610-TWP-DML Document 79 Filed 03/26/21 Page 9 of 10 PageID #: 833




  Defendants were the "custody staff" to which HSA LaFlower referred or that they knowingly

  denied, delayed access to, or otherwise interfered with Mr. Boykins' medical treatment.

         Because issues of material fact exist bearing on whether the State Defendants knowingly

  disregarded an excessive risk to Mr. Boykins' health by failing to transport him to the medical unit

  to receive his midday insulin, a grant of summary judgment on Mr. Boykins' claims against the

  State Defendants is not appropriate. Celotex Corp., 477 U.S. at 323. Furthermore, because Mr.

  Boykins' right not to have non-medical personnel deny, delay, or otherwise interfere with his

  medical treatment is a clearly established right, see Burks, 555 F.3d at 595, the State Defendants

  are not entitled to qualified immunity. Accordingly, the State Defendants' Motion for Summary

  Judgment, (Dkt. 64), is denied.

         C.      Mr. Boykins' Motion for Summary Judgment

         For the same reasons that the Medical Defendants are entitled to summary judgment,

  Mr. Boykins is not. Furthermore, as explained above, issues of material fact exist that preclude

  summary judgment with respect to Mr. Boykins' claims against the State Defendants.

  Accordingly, Mr. Boykins' Motion for Summary Judgment, (Dkt. 63), is denied.

                                         V. CONCLUSION

         The Medical Defendants' Motion for Summary Judgment, (Dkt. [69]), is GRANTED. The

  Clerk is directed to terminate Dr. Paul Talbot and Michelle LaFlower as defendants.

         Mr. Boykins' and the State Defendants' Motions for Summary Judgment, (Dkt. [63], Dkt.

  [64], respectively), are DENIED. Mr. Boykins' claims against the State Defendants will be

  resolved through settlement or trial. The Magistrate Judge is requested to set this matter for a

  status conference to determine how the action shall proceed.

         Mr. Boykins is currently unrepresented by counsel. The Court, sua sponte, reconsiders Mr.

  Boykins' Motion for Assistance with Recruiting Counsel (see Dkt. 48).              That Motion is
                                                   9
Case 1:19-cv-00610-TWP-DML Document 79 Filed 03/26/21 Page 10 of 10 PageID #: 834




  GRANTED to the extent that Mr. Boykins still requests the Court's assistance recruiting counsel.

  Accordingly, Mr. Boykins is directed to notify the Court by no later than Friday, April 16,

  2021, whether he wishes the Court to recruit counsel on his behalf for the purpose of settlement or

  trial.

           SO ORDERED.

  Date: 3/26/2021


  DISTRIBUTION:

  De'Adrian C. Boykins, #201883
  PENDLETON CORRECTIONAL FACILITY
  Inmate Mail/Parcels
  4490 West Reformatory Road
  Pendleton, Indiana 46064

  J. Derek Atwood
  INDIANA ATTORNEY GENERAL'S OFFICE
  derek.atwood@atg.in.gov

  Michael J. Blinn
  INDIANA ATTORNEY GENERAL'S OFFICE
  michael.blinn@atg.in.gov

  Douglass R. Bitner
  KATZ KORIN CUNNINGHAM, P.C.
  dbitner@kkclegal.com

  Jarod Zimmerman
  KATZ KORIN CUNNINGHAM, P.C.
  jzimmerman@kkclegal.com




                                                  10
